Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10, 12, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornhole Airmail Boxes in view of Rause (U.S. 20200360783) (Provisional Date 5/13/2019) in view of Weikert (U.S. 3383009)
Regarding claim 1, Cornhole Airmail Boxes discloses a toss game targeting structure adapted for use with a toss game board, comprising:
an enclosure (Pg. 2, picture of airmail box has top wall and bottom wall) having at least a top wall and a bottom wall wherein at least a portion of a gameplay target (Pg. 2, hole extends through top wall) extends through the top wall
However, Cornhole Airmail Boxes does not disclose a mounting structure and an anti-rotation structure. 
Rause discloses a mounting structure (Fig. 1E, mounting structure 105) adapted for engagement within a gameplay hole (Fig. 1E, hole 125) of a toss game board (Fig. 1E, board 123), wherein the mounting structure is integral with the bottom wall (Fig. 1E, mounting structure 105 affixed to bottom of 103) and wherein the mounting structure protrudes away (Fig. 1E, mounting structure 105 protrudes away) from a bottom surface of the bottom wall 
However, Cornhole Airmail Boxes (as modified by Rause) does not disclose an anti-rotation structure. 
Weikert discloses an anti-rotation structure (Fig. 5, protruding structure 85) integral with the enclosure, wherein the anti-rotation structure protrudes in a direction away from the bottom surface of the bottom wall (Fig. 5, protruding structure 85 protrudes in a direction away from bottom surface of bottom wall 25) and wherein the anti-rotation structure includes an engaging surface engageable with a mating perimeter edge portion to limit rotational movement of the enclosure about a rotational axis 
While Weikert alone does not disclose the toss game board and the rotational axis extending at least one of colinearly with and generally parallel to a centerline axis of the gameplay hole when the mounting structure is engaged within the gameplay hole, when taken in combination with the other cited references which disclose a cornhole airmail box, one of ordinary skill would readily recognize the anti-rotation structure of Weikert would be incorporated with the other cited references to provide the feature of being able to align and prevent movement between structures. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes (as modified by Rause) with the anti-rotation structure, as taught by Weikert to provide Cornhole Airmail Boxes with the feature of being able to align and prevent movement between structures.
Regarding claim 2, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has a shape enabling the mounting structure to be engaged within the gameplay hole of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 3, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has:
 a shape the same as the gameplay hole of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 5, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Cornhole Airmail Boxes further discloses a top surface of the top wall is generally flat (Pg 2, top surface of airmail box is flat); the gameplay hole is round (Pg. 2 hole is round); 
Cornhole Airmail Boxes discloses a gameplay target (Pg. 2, hole) and a vertical distance (Fig. 2, airmail box extends vertically) and while does not explicitly disclose
a vertical distance from the bottom surface of the enclosure to the top surface of the top wall thereof at a centerline axis of the gameplay hole of the enclosure is about 8-9 inches, this would be a matter of change in size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cornhole Airmail Boxes to the desired size as a matter of design choice by change in size. 
Regarding claim 7, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses a shape enabling the mounting structure to be engaged within the gameplay hole of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 8, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has:
 a shape the same as the gameplay hole of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 10, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 5.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Weikert discloses the anti-rotation structure has an engaging surface (Fig. 5, protrusion 85 has an engaging surface) and wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located at a rearmost edge of the enclosure (Fig. 5, protrusion 85 located on edges of enclosure), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes (as modified by Rause) with the anti-rotation structure, as taught by Weikert to provide Cornhole Airmail Boxes with the feature of being able to align and prevent movement between structures.
Regarding claim 12, Cornhole Airmail Boxes discloses An airmail box configured for providing cornholing airmail gameplays, comprising: 
an enclosure having a plurality of walls (Fig. 2, walls define interior space) defining an interior space, wherein a gameplay hole (Fig. 2, hole in top wall) is integral with a top wall of the enclosure; 
However, Cornhole Airmail Boxes does not disclose a mounting structure. 
Rause discloses and a mounting structure ((Fig. 1E, mounting structure 105) adapted for engagement with a gameplay hole (Fig. 1E, hole 125) of a cornhole board wherein the mounting structure is integral with a bottom wall of the enclosure, wherein the mounting structure extends downward from a bottom surface of the bottom wall, wherein the mounting structure has a cross- sectional profile enabling the mounting structure to be engaged within the gameplay hole (Fig. 1E, mounting structure 105 same shape as hole 125) of the cornhole board, has a shape the same as the gameplay hole of the cornhole board and has a perimeter edge length approximately the same as but not greater than a corresponding interior surface length of the gameplay hole of the cornhole board (Fig. 1E, mounting structure 105  fits within the hole 125, therefore has perimeter edge the same but not greater than gameplay targeting structure).
However, Cornhole Airmail Boxes (as modified by Rause) does not disclose an anti-rotation structure.
Weikert discloses an anti-rotation structure (Fig. 5, protruding structure 85) fixedly attached to the enclosure, wherein the anti-rotation structure protrudes in a direction away from the bottom surface of the bottom wall (Fig. 5, protruding structure 85 protrudes in a direction away from bottom surface of bottom wall 25) and wherein the anti-rotation structure includes an engaging surface engageable with a mating exterior perimeter edge portion to limit rotational movement of the enclosure about a rotational axis 
While Weikert alone does not disclose the cornhole board and the rotational axis extending at least one of colinearly with and generally parallel to a centerline axis of the gameplay hole when the mounting structure is engaged within the gameplay hole, when taken in combination with the other cited references which disclose a cornhole airmail box, one of ordinary skill would readily recognize the anti-rotation structure of Weikert would be incorporated with the other cited references to provide the feature of being able to align and prevent movement between structures. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes (as modified by Rause) with the anti-rotation structure, as taught by Weikert to provide Cornhole Airmail Boxes with the feature of being able to align and prevent movement between structures.
Regarding claim 14, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 12.
Cornhole Airmail Boxes further discloses a top surface of the top wall is generally flat (Pg 2, top surface of airmail box is flat); the gameplay hole is round (Pg. 2 hole is round); 
Cornhole Airmail Boxes discloses a gameplay target (Pg. 2, hole) and a vertical distance (Fig. 2, airmail box extends vertically) and while does not explicitly disclose
a vertical distance from the bottom surface of the enclosure to the top surface of the top wall thereof at a centerline axis of the gameplay hole of the enclosure is about 8-9 inches, this would be a matter of change in size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cornhole Airmail Boxes to the desired size as a matter of design choice by change in size. 
Regarding claim 17, Cornhole Airmail Board discloses providing an airmail box (Pg. 2, airmail box) comprising an enclosure having a plurality of walls (Pg. 2, walls defined interior space) defining an interior space, wherein a gameplay hole of the airmail box is integral with a top wall of the enclosure (Pg. 2, hole is integral with top wall)
However, Cornhole Airmail Box does not disclose A method of providing a target for cornholing airmail gameplays, comprising: laying a cornhole board flat on a support surface with a gameplay surface thereof facing upward, wherein the gameplay surface has a gameplay hole therein, a mounting structure and an anti-rotation structure
Rause discloses a method of providing a target for cornholing airmail gameplays, comprising: laying a cornhole board flat (Fig. 1E, cornhole board 123 on support surface) on a support surface with a gameplay surface thereof facing upward, wherein the gameplay surface has a gameplay hole (Fig., 1E, hole 125) therein, a mounting structure (Fig. 1E, mounting structure 105) adapted for engagement with the gameplay hole of the cornhole board, wherein the mounting structure is integral with a bottom wall of the enclosure and wherein the mounting structure extends downward from a bottom surface of the bottom wall (Fig. 1e, mounting structure 105 extends downward form bottom surface);
and placing the target (Fig. 1E, places target 101 on gameplay surface) on the gameplay surface of the cornhole board with the mounting structure engaged within the gameplay hole thereof.	However, Rause does not disclose an anti-rotation structure. 
Weikert discloses an anti-rotation structure (Fig. 5, protruding structure 85) fixedly attached to the enclosure, wherein the anti-rotation structure protrudes in a direction away from the bottom surface of the bottom wall (Fig. 5, protruding structure 85 protrudes in a direction away from bottom surface of bottom wall 25) and wherein the anti-rotation structure includes an engaging surface engageable with a mating exterior perimeter edge portion to limit rotational movement of the enclosure about a rotational axis 
While Weikert alone does not disclose the cornhole board and the rotational axis extending at least one of colinearly with and generally parallel to a centerline axis of the gameplay hole when the mounting structure is engaged within the gameplay hole, when taken in combination with the other cited references which disclose a cornhole airmail box, one of ordinary skill would readily recognize the anti-rotation structure of Weikert would be incorporated with the other cited references to provide the feature of being able to align and prevent movement between structures. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes (as modified by Rause) with the anti-rotation structure, as taught by Weikert to provide Cornhole Airmail Boxes with the feature of being able to align and prevent movement between structures.
Regarding claim 18, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Cornhole Airmail Boxes does not disclose placing the airmail box on the gameplay surface of the cornhole board
Rause (as combined with Cornhole Airmail Boxes) discloses placing (Fig. 1E, target is placed on gameplay surface of cornhole board) on the gameplay surface of the cornhole board includes orienting the enclosure to engage the cornhole board engaging surface of the airmail box (as seen in Cornhole Airmail box) with a mating surface of the cornhole board and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 19, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17.
Cornhole Airmail Boxes further discloses the gameplay hole is round (Pg. 2 hole is round); 
Cornhole Airmail Boxes discloses a gameplay target (Pg. 2, hole) and a vertical distance (Fig. 2, airmail box extends vertically) and while does not explicitly disclose a vertical distance from the bottom surface of the bottom wall of the enclosure to a top surface of the top wall thereof at a centerline axis of the gameplay hole is about 8-9 inches, this would be a matter of change in size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cornhole Airmail Boxes to the desired size as a matter of design choice by change in size. 

Claim(s) 6, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornhole Airmail Boxes and Rause (U.S. 20200360783) (Provisional Date 5/13/2019) in view of Spady (U.S. 20200406114) (Provisional Date 5/14/2019)
Regarding claim 6, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately 10 degrees, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 11, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately 10 degrees relative to the bottom wall of the enclosure, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 15, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately 10 degrees relative to the bottom wall of the enclosure, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 20, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately 10 degrees relative to the bottom wall of the enlcosure, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. Regarding the previous 112 rejections, the issues were corrected and the 112 rejections are removed.
Regarding the 103 rejection, the limitations regarding the anti-rotation structure were not previously considered, and have been addressed by the new reference in combination with the previous references, as seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RKP/
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711